           Case 5:17-cv-04467-BLF Document 388 Filed 03/08/21 Page 1 of 4




 1   Juanita R. Brooks (CA SBN 75934)                   DUANE MORRIS LLP
     brooks@fr.com                                      D. Stuart Bartow (SBN 233107)
 2   Jason W. Wolff (CA SBN 215819)                     Email: DSBartow@duanemorris.com
     wolff@fr.com                                       Nicole E. Grigg (SBN 307733)
 3
     FISH & RICHARDSON P.C.                             Email: NEGrigg@duanemorris.com
 4   12860 El Camino Real, Ste. 400                     2475 Hanover Street
     San Diego, CA 92130                                Palo Alto, CA 94304-1194
 5   Tel.: (858) 678-5070                               Tel.: 650.847.4150
     Fax: (858) 678-5099                                Fax: 650.847.4151
 6
     Additional counsel listed on                       Additional counsel listed on
 7
     signature page                                     signature page
 8
     Attorneys for Plaintiff                            Attorneys for Defendant
 9   FINJAN LLC                                         SONICWALL, INC.
10

11                                  UNITED STATES DISTRICT COURT
12                                 NORTHERN DISTRICT OF CALIFORNIA
13                                          SAN JOSE DIVISION
14

15   FINJAN LLC, a Delaware Limited Liability      Case No. 5:17-cv-04467-BLF (VKD)
16   Company,
                                                   JOINT MOTION AND [PROPOSED] ORDER
17                    Plaintiff,                   TO EXTEND TIME FOR SUBMISSION OF
                                                   JURY INSTRUCTIONS AND VERDICT FORM
18          v.
19   SONICWALL, INC., a Delaware
20   Corporation,

21                    Defendant.

22

23

24

25

26

27

28
                                                                Case No. 17-cv-04467-BLF (VKD)
                                            JOINT MOTION AND [PROPOSED] ORDER TO EXTEND
                               TIME FOR SUBMISSION OF JURY INSTRUCTIONS AND VERDICT FORM
             Case 5:17-cv-04467-BLF Document 388 Filed 03/08/21 Page 2 of 4




 1           Plaintiff Finjan LLC (“Finjan”) and Defendant SonicWall, Inc. (“SonicWall”) (collectively,

 2   “the Parties”), respectfully move the Court to extend the time by which the Parties are required to

 3   file the proposed jury instructions and verdict form.

 4           Trial in this matter is scheduled to begin on Monday, May 3, 2021, and the final pretrial

 5   conference is set for Thursday, March 18, 2021. D.I. 48. The Court’s Standing Order requires the

 6   Parties to submit the proposed jury instructions and verdict form in this matter by March 11, 2021,

 7   at least 7 days before the final pretrial conference. In light of the Court’s order on SonicWall’s

 8   Motion for Partial Summary Judgment issued on March 5, 2021, and order directing SonicWall to

 9   specify the remaining issues in its pending motion to strike (D.I. 387), the Parties respectfully

10   request that the Court amend the deadline to file the jury instructions and verdict form to April 9,

11   2021, to allow the parties to fully assess the orders’ impact on the remaining asserted claims and

12   patents and, by extension, the scope of the jury instructions, position statements therein, and verdict

13   form. The Parties still intend to file proposed voir dire and the juror questionnaire on March 11,

14   2021.

15           The Parties submit that the requested extension of the deadline to file the jury instructions

16   and verdict form will not impact the Court’s scheduled trial date or the resolution of any outstanding

17   objections prior to trial, per the Court’s Standing Order for Civil Trials.

18

19

20

21

22

23

24

25

26

27

28                                                       1    Case No. 17-cv-04467-BLF (VKD)
                                         JOINT MOTION AND [PROPOSED] ORDER TO EXTEND
                            TIME FOR SUBMISSION OF JURY INSTRUCTIONS AND VERDICT FORM
           Case 5:17-cv-04467-BLF Document 388 Filed 03/08/21 Page 3 of 4




 1

 2   Respectfully submitted,                              Respectfully submitted,

 3   By: /s/ Proshanto Mukherji___                        By: /s/ Alice Snedeker
     Juanita R. Brooks (CA SBN 75934)                     Matthew C. Gaudet (Pro Hac Vice)
 4   brooks@fr.com                                        mcgaudet@duanemorris.com
     Jason W. Wolff (CA SBN 215819)                       David C. Dotson (Pro Hac Vice)
 5   wolff@fr.com                                         dcdotson@duanemorris.com
     FISH & RICHARDSON P.C.                               Jennifer H. Forte (Pro Hac Vice)
 6   12860 El Camino Real, Ste. 400                       jhforte@duanemorris.com
     San Diego, CA 92130                                  Alice E. Snedeker (Pro Hac Vice)
 7   Telephone: (858) 678-5070                            aesnedeker@duanemorris.com
                                                          DUANE MORRIS LLP
 8                                                        1075 Peachtree NE, Suite 2000
                                                          Atlanta, GA 30309-3929
 9   Proshanto Mukherji (Pro Hac Vice)                    Telephone: 404.253.6900
10   mukherji@fr.com
     FISH & RICHARDSON P.C.                               D. Stuart Bartow (SBN 233107)
11   One Marina Park Drive                                Email: DSBartow@duanemorris.com
     Boston, MA 02210                                     Nicole E. Grigg (SBN 307733)
12   Telephone: (617) 542-5070                            Email: NEGrigg@duanemorris.com
                                                          DUANE MORRIS LLP
13   Robert Courtney (CA SNB 248392)                      2475 Hanover Street
     courtney@fr.com                                      Palo Alto, CA 94304-1194
14   FISH & RICHARDSON P.C.                               Telephone: 650.847.4150
     3200 RBC Plaza
15   60 South Sixth Street                                Joseph A. Powers (Pro Hac Vice)
     Minneapolis, MN 55402                                Email: japowers@duanemorris.com
16   Telephone: (612) 335-5070                            Jarrad M. Gunther (Pro Hac Vice)
                                                          Email: jmgunther@duanemorris.com
17   Attorneys for Plaintiff                              DUANE MORRIS LLP
     FINJAN LLC                                           30 South 17th Street
                                                          Philadelphia, PA 19103
18                                                        Telephone: 215.979.1000
19                                                        Attorneys for Defendant
                                                          SONICWALL, INC.
20   Dated: March 8, 2021
21

22

23

24

25

26

27

28                                                    2          Case No. 17-cv-04467-BLF (VKD)
                                            JOINT MOTION AND [PROPOSED] ORDER TO EXTEND
                               TIME FOR SUBMISSION OF JURY INSTRUCTIONS AND VERDICT FORM
          Case 5:17-cv-04467-BLF Document 388 Filed 03/08/21 Page 4 of 4




 1                                         [PROPOSED] ORDER

 2            Pursuant to Parties’ Stipulated Request, the schedule is changed as follows:
 3
                    Event                     Current Deadline                  New Deadline
 4    Deadline to file Joint Pretrial           March 4, 2021                     No change
 5    Statement & Order
      (excluding deposition
 6    designations)

 7    Deadline to file proposed                March 11, 2021                     No change
      voir dire and juror
 8    questionnaire

 9    Final pretrial conference                 March 18, 2021                    No change
      Deadline to file Jury                    March 11, 2021                    April 9, 2021
10
      Instructions and Verdict
11    Form
      Deadline to file pretrial briefs          April 26, 2021                    No change
12
      Trial                                      May 3, 2021                      No change
13

14   IT IS SO ORDERED.
15
     Dated:
16                                                 JUDGE BETH LABSON FREEMAN
17                                                 United States District Court Judge
18

19

20

21

22

23

24

25

26

27

28                                                      3      Case No. 17-cv-04467-BLF (VKD)
                                          JOINT MOTION AND [PROPOSED] ORDER TO EXTEND
                             TIME FOR SUBMISSION OF JURY INSTRUCTIONS AND VERDICT FORM
